Citation Nr: 1647218	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  15-39 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to May 2, 2014, for the award of service connection for pseudofolliculitis barbae (PFB).  

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to September 23, 2013 and for the period beginning December 1, 2013, to include extension of a temporary total evaluation under 38 C.F.R. § 4.29 for the period of September 23, 2013 through November 30, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for PFB.

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

6.  Entitlement to service connection for headaches, to include as secondary to PTSD or claimed TBI.

7.  Entitlement to service connection for tinnitus, to include as secondary to claimed TBI.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

9.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from September 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013, July 2014, and April 2015 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran initially requested a Board hearing before a Veterans Law Judge in his substantive appeal, VA Form 9; however, the Veteran withdrew that request for a hearing in an October 2016 correspondence.

During the appeal period, in a July 2015 rating decision, the AOJ awarded the Veteran a 50 percent evaluation for his PTSD; the Board had recharacterized that issue on appeal in order to comport with that award of benefits.  

The issues of service connection for TBI, hypertension, headaches and tinnitus; increased evaluations for PTSD and PFB; and entitlement to TDIU and nonservice-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's initial claim of service connection for PFB was received by VA on a VA Form 21-526EZ dated May 2, 2014; there is no evidence of record to demonstrate that a claim for service connection for PFB was received prior to that date, which is well after one year after his discharge from service.


CONCLUSION OF LAW

The criteria for establishing an effective date prior to May 2, 2014, for the award of service connection for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  The instant case arises from a Fully Developed Claim (FDC), VA Form 21-526EZ, that the Veteran submitted regarding his PFB on May 2, 2014; on that Form, the Veteran acknowledged that VA had provided adequate notice to him respecting his claims of service connection at that time.  Furthermore, once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as the earlier effective date claim decided herein.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  While the Board acknowledges that it is remanding other issues at this time, as discussed below, for additional records, the Board finds that those records would not be pertinent or otherwise helpful to the earlier effective date herein decided, as the critical question with that issue concerns the date of claim rather than medical findings.  As there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist as to the claim herein decided.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2015).

Currently, the Veteran is assigned an effective date of May 2, 2014 for the award of service connection for PFB.  This corresponds to the date of receipt for the initial claim of service connection for PFB that the Veteran submitted on a VA Form 21-526EZ on that date, referenced above.  That claim for PFB was received well after one year following the Veteran's discharge.  

The Board has reviewed the file and there is no indication of any claim for service connection for PFB received prior to May 2, 2014.  Neither the Veteran nor his representative has presented any argument regarding entitlement to an effective date prior to that date; specifically, neither the Veteran nor his representative have argued that the Veteran submitted a service connection claim for PFB prior to May 2, 2014.  Similarly, neither has pointed to any other provision in the law that would allow VA to assign an effective date prior to the Veteran's date of claim in this case.  

Accordingly, the Board must deny an effective date prior to May 2, 2014, for the award of service connection for the Veteran's PFB; such date corresponds to the date on which his claim of service connection was received by VA and is the earliest possible assignable effective date in this case.  See 38 C.F.R. §§ 3.102, 3.400.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to May 2, 2014, for the award of service connection for PFB is denied.  


REMAND

In April 2015, the Veteran submitted an undated letter to a judge regarding his claim for Social Security Disability Insurance (SSDI).  No attempt has been made to obtain the Veteran's Social Security Administration (SSA) records.  In light of the Veteran's submission, the Board must conclude that the Veteran has filed for SSA benefits, although those records have not been obtained.  Accordingly, the Board finds that a remand is necessary in order to obtain those outstanding records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Furthermore, the Veteran submitted records from a Vet Center from which he was treated; although, those records were previously of record, it does not appear that any attempt to obtain those records has been made, and thus the Board is unable to ascertain whether all of those records have been obtained and associated with the claims file.  Likewise, it also appears that the Veteran may have attempted to obtain Vocational Rehabilitation services from VA, although those records have also not been obtained.  

Accordingly, on remand, the AOJ should attempt to obtain any outstanding VA Vocational Rehabilitation records, Vet Center records, and any outstanding private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992); Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Additionally, in light of the need to remand these claims at this time, the Board finds that during the remand the Veteran should be afforded new VA examinations of his PTSD and PFB in order to facilitate timely and efficient adjudication of those claims.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Respecting the service connection claims, the Veteran's TBI examination noted that he had a mild TBI, although the examiner opined that the TBI was not related to the Veteran's motor vehicle accident in service as no TBI symptoms were noted at that time in the clinical records; the Veteran has testified that his headaches began during military service shortly after the motor vehicle accident.  Also, regarding his headaches, the Veteran asserted that his PTSD causes or aggravates his headaches; the examiner did not address this contention in his opinion.  Given that the examiner has diagnosed the Veteran with a mild TBI and has failed to take into account the Veteran's lay statements or to otherwise account for the TBI or the headaches, and did not address the secondary service connection contentions, the Board finds that opinion to be inadequate.

Regarding the Veteran's tinnitus, the examiner opined that the Veteran did not have any tinnitus complaints during service, or hearing loss or threshold shifts during service, and therefore his tinnitus was not related to military service.  The examiner, however, failed to address the Veteran's lay statements regarding onset of symptoms during bootcamp when firing weapons, or the noted motor vehicle accident as possible etiological causes of the Veteran's tinnitus.  Consequently, the Board also finds that examiner's opinion to be inadequate.  

For the above reasons, the Board finds that the TBI, tinnitus, and headaches claims must be remanded in order to obtain new VA examinations and medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, respecting the Veteran's hypertension, no VA examination has been afforded the Veteran regarding that claimed condition; the Veteran has averred that his PTSD causes or aggravates his hypertension.  The low threshold for obtaining a VA examination has been met in this case and the claim is remanded for such to be accomplished.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Regarding the TDIU and nonservice-connected pension claims, the Board notes that those claims are intertwined with the above remanded claims and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Memphis VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

2.  Obtain any and all records from the Memphis or Nashville Vet Center, or any other Vet Center that the Veteran may have been treated at, and associate those documents with the claims file.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

3.  Obtain all of the Veteran's VA Vocational Rehabilitation and Vocational Counseling records and associate those documents with the claims file.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  In the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

5.  Ask the Veteran to identify any private treatment that he may have had for his PTSD, PFB, TBI, headaches, tinnitus, or hypertension, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

6.  Schedule the Veteran for a VA mental health examination to determine the current severity of his psychiatric disability and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability and indicate the impact of such on his social and occupational functioning.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

7.  Schedule the Veteran for a VA skin examination in order to determine the current severity of his pseudofolliculitis barbae.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should discuss whether the Veteran's PFB has any characteristics of disfigurement, the area of exposed and total body areas affected, etc.  All medications taken for this disease must be listed and described in terms of dosage.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

8.  Schedule the Veteran for a VA neurological examination to determine whether the Veteran has any current residuals of a traumatic brain injury (TBI), including headaches and/or tinnitus.  The record must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the record and examination and testing, the examiner should state specifically whether the Veteran has any residuals of a TBI.  The examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his claimed TBI.  The examiner must specifically indicate what, if any, cognitive, emotional/behavioral, and physical dysfunctions are present as a result of any TBI.  

Thereafter, the examiner should opine as to whether any residuals of a TBI at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the motor vehicle accident therein.  If the examiner opines that the Veteran's TBI is not related to the motor vehicle accident, the examiner should discuss other plausible etiological causes of the Veteran's TBI.

Next, the examiner should address whether the Veteran has any headache disorder or tinnitus.  The examiner should additionally opine whether the Veteran's headache disorder and/or tinnitus is a residual of a TBI, or whether either is a separately distinct disability.  

If a headache disability or tinnitus is not a residual of a TBI, but rather separately distinct disabilities, the examiner should opine whether either at least as likely as not related to the Veteran's military service, to include the motor vehicle accident therein.  

Additionally, regarding the Veteran's tinnitus, the examiner should address any acoustic trauma the Veteran may have experienced during military service as a possible alternative cause.

The examiner should also state whether any headache disability is at least as likely as not (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected PTSD.

If aggravation of the Veteran's headache disorder by his psychiatric disability is found, the examiner must attempt to establish a baseline level of severity of his headache disorder prior to aggravation by the service-connected psychiatric disability.

With regard to the claimed disorders, the examiner should specifically address the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology since military service.  The examiner should additionally address the conclusions and findings of the previous VA examiners, as well as any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  

9.  Schedule the Veteran for a VA medical examination in order to determine whether the Veteran's hypertension is due to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

Specifically, the examiner should consider and address any noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected psychiatric disability.  

If aggravation of the Veteran's hypertension by his psychiatric disability is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected psychiatric disability.

All opinions must be accompanied by an explanation.  

10.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for TBI, headaches, tinnitus and hypertension; increased evaluations for PTSD and PFB; and entitlement to TDIU and nonservice-connected pension benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


